Citation Nr: 1815709	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970 in the United States Army. He revived the Vietnam Service Medal and Vietnam Campaign Medal for his service during the Vietnam War era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, WY.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board conference hearing. A transcript of the hearing has been associated with the claims file. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Here, although the Veteran's claim was filed as entitlement to service connection for PTSD, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA mental health examination is needed to clarify the conflicting evidence in the record regarding the diagnosis and etiology of any current mental health disability. Here, there is a question as to whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. For instance, records dated in 2010 from the Sheridan VA Medical Center show a diagnosis of PTSD.  However, during an April 2013 VA examination, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD or any other mental health disorder.  Current treatment records, however, continue to diagnose both PTSD and depression. 

In addition, while there is evidence he has an acquired psychiatric disability manifested by depression, there is no probative opinion addressing whether it is related to his active military service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination.

a. The examination should assess the Veteran's mental health symptomatology and determine if the Veteran manifests with a current diagnosis of PTSD under DSM-V criteria.

b. If a diagnosis if PTSD is verified, the examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is etiologically related to active service.

c. The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other acquired psychiatric disability, including depression, is etiologically related to active service.

2. Following completion of the above, readjudicate the Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




